Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejection of claims 1-8 has been withdrawn. 

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is allowable based on the combination of elements defined by the claim language. Especially, the independent claims comprise some of the elements, such as the following features, in combination with other recited limitations, which the closest prior art of record taken either singly or in combination does not teach or suggest:
“the first image processing includes performing a near-linear contrast adjustment in order to minimize data loss during the recognition process, the second image processing includes increasing contrast or enhancing edges to thereby increase sharpness of the image, the first correction processing includes correcting the image by subdividing the image into a plurality of regions and performing distortion correction appropriate for the respective regions, and when the image is displayed in a super-wide angle, the second correction processing includes correcting height-direction distortion alone without correcting lateral-direction distortion, such that a viewer can see a three-dimensional object standing upright.”
The closest piece of prior art Hirooka et al. (US 2011/0249153) describes an obstacle detection display device, for enabling to display the information of a result of image recognition at high accuracy, 
Another piece of prior art Morimura (US 2013/0265468) describes a distortion correction process on the captured image signal and superimposing a distortion correction status based on the correction factor on an image; however, Morimura fails to teach “the first image processing includes performing a near-linear contrast adjustment in order to minimize data loss during the recognition process, the second image processing includes increasing contrast or enhancing edges to thereby increase sharpness of the image, the first correction processing includes correcting the image by subdividing the image into a plurality of regions and performing distortion correction appropriate for the respective regions, and when the image is displayed in a super-wide angle, the second correction processing includes correcting height-direction distortion alone without correcting lateral-direction distortion, such that a viewer can see a three-dimensional object standing upright”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE ZHAI/Primary Examiner, Art Unit 2612